SULLIVAN, J.
The Wellsville Motor Co. brought an action against Samuel Halle in the Cuyahoga Common Pleas, alleging that his daughter Catherine was his agent at the time a collision occurred between the Halle’s car driven by the daughter and a machine of the Motor Co., driven by one Leidy.
Halle denied that the relationship of agent and principal existed between his daughter and himself and claimed that Leidy was contributorily negligent. The Company denied negligence and averred violation of an ordinance by Catherine in that she drove on the wrong side of the boulevard, excessive rate of speed and other acts of negligence claimed to be the proximate causes of the collision. Judgment in the Common Pleas was in favor of the Company. Error was prosecuted and the Court of Appeals held:
1.The cross petition of the Company alleged that Catherine Halle was the agent of Samuel Halle. This would be a dangerous doctrine to support for the reason that the evidence shows that there was no relationship between her and Samuel Halle except that of daughter and father.
2. The mere fact of relationship as father and son does not give rise to liability of the former for the negligent acts of-the latter. Elms v. Flick, 100 OS. 186.
3. • The owner of an automobile, purchased for the use of the family, is not liable for injuries caused by the negligent operation thereof, of his son, who was in no way acting as agent for the father, but was using said automobile for his own exclusive porpuse. 100 OS. 186.
4. There is no evidence in the case to show that Catherine Halle was acting for her father. The friends she was driving home were her guests, he did not ask his daughter to take them home nor did he know when they left.
5. For these reasons the judgment of the court below is against the weight of the evidence and inasmuch as the cross petitioner under our view could not recover on the theory of agency, we order the lower court reversed and the cause remanded.
Judgment reversed.